Citation Nr: 0209295	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a) (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 
decision of the Department of Veterans Affairs (VA) Veteran's 
Benefits Administration (VBA), Compensation and Pension 
Service (C & P) which determined that the appellant had 
forfeited her right to VA benefits under the provisions of 
Title 38, United States Code, Section 6103(a).  The 
appellant, the surviving spouse of a veteran who had active 
service from August 1945 to August 1949 and who died in March 
1991, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

A BVA decision dated in January 2001 affirmed the decision on 
appeal.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The appellee, the Secretary of Veterans Affairs, 
filed a Motion for Remand citing the passage of the Veterans 
Claims Assistance Act of 2000 as the basis for the motion.  
In an Order dated in December 2001, the Court granted the 
appellee's motion, vacated the Board's decision and remanded 
the case.  The case was subsequently returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence needed to 
substantiate her claim and all relevant evidence has been 
obtained by the RO.

2.  In January 1998, the appellant submitted an application 
for VA benefits in which she certified that [redacted] was 
the veteran's child.

3.  In support of the appellant's claim for VA benefits, she 
submitted a copy of a birth certificate for [redacted] 
that reflected that she was the child's mother and the 
veteran was the child's father.

4.  The birth certificate submitted by the appellant in 
support of her claim reflects that she was the informant of 
the information contained in that document.

5.  During a VA field examination performed in June 1998 the 
appellant acknowledged that [redacted] was not the child 
of the veteran and that the registration of birth was 
prepared at her direction by a local civil registrar employee 
and accompanied by payment of 300 pesos.

6.  The appellant knowingly submitted false documentation in 
support of her claim for VA benefits.


CONCLUSION OF LAW

The requirements for the appellant's forfeiture of all 
rights, claims and benefits under all laws administered by 
the VA (except laws pertaining to insurance benefits) have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 6103 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.901 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Generally, the 
VCAA applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

This case was specifically returned from the Court for 
consideration of the VCAA.  However, a decision subsequently 
decided by the Court, Barger v. Principi, ___ 
Vet. App.___No. 97-1775 (May 24, 2002) suggests that the VCAA 
applies only to claims which arise under Chapter 51 of 
Title 38, U. S. Code and not for claims which arise under 
Chapter 61, as is the situation in this case.  Nevertheless, 
the Board was directed to consider the VCAA and will do so.

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  
Collectively, the proposed administrative decision, the C & P 
forfeiture decision and the statement of the case issued in 
connection with this appeal have notified the appellant of 
the evidence considered, the pertinent laws and regulations 
and the reason the claim was denied.  In addition, although 
the Court's December 2001 decision served to vacate the 
Board's January 2001 denial and its legal effect, the Board's 
prior discussion nevertheless remains a matter of record, and 
one which was clearly provided to the appellant and her 
representative.  Examination of the now vacated decision 
reveals that the Board clearly articulated the relevant law 
and regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's January 2001 decision, the appellant and 
her representative have already had an extensive advisement 
of the evidence that would be required to substantiate this 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  
However, under the facts and circumstances of this case it 
does not appear that there is any additional evidence to be 
obtained.  Indeed, it was the submission of evidence by the 
appellant that has given rise to this appeal.  Essentially, 
what is at issue is the legal effect and/or interpretation of 
the evidence submitted by the appellant, and the appellant 
and her representative have been given opportunities to 
present explanation and argument, as well as evidence in 
support of the appellant's claim.  In this regard, when the 
appellant was notified of the proposed administrative 
decision in this case in August 1998, she was informed that 
she had an opportunity to submit a statement in denial of the 
charge or an explanation of her position in this matter or 
any other evidence.  Later in August 1998, the appellant 
responded to the RO's letter with a statement and additional 
evidence discussed below.  In addition, following the Board's 
decision and review by the Court, the Board invited the 
appellant by way of a March 2002 letter of the opportunity, 
if desired, to submit additional argument and/or evidence in 
support of her appeal.  In a letter received in March 2002 
the appellant forwarded a copy of the Court's order and 
requested representation before the Board.  Her 
representative submitted argument on her behalf in April 2002 
and in May 2002 the appellant wrote that she did not have 
anything else to submit and requested that the Board proceed 
immediately with a readjudication of her appeal.  
Accordingly, the Board finds that the VA has done everything 
necessary to assist the appellant and that no further action 
is necessary to satisfy the requirements of the VCAA.  
Consequently, the case is now ready for appellate review.

An application for VA benefits was received from the 
appellant in January 1998.  Attached to that application was 
a statement from the Philippine Social Security system that 
reflected that [redacted]was a dependent.  The appellant 
listed [redacted]in Part III-Information Concerning Children 
which requested the names of each child of the veteran.

A certificate of live birth pertaining to [redacted] shows 
she was born on June [redacted], 1985.  The appellant and the veteran 
were listed as mother and father.  The appellant was listed 
as the informant for the information in that certificate.

A report of a VA field examination dated in June 1998 
reflects that an investigation was undertaken to determine 
the paternity of [redacted].  In a sworn deposition of the 
appellant, she related that she and the veteran had 
4 children born between 1967 and 1978 and that they 
unofficially adopted another child within 3 months of her 
November 1966 birth when the child was left to them by her 
mother.  The appellant acknowledged that [redacted] was 
her granddaughter and that she was the child of her adopted 
daughter.  The appellant explained that she had listed 
[redacted] in her application for VA benefits as a natural 
child because it was her belief that she and the veteran had 
taken care of the child during the life of the veteran.  The 
appellant stated that she filed the registration of birth of 
[redacted] with the assistance of a local civil registrar 
employee and that she paid 300 pesos to that employee.

In August 1998, the appellant was provided a proposed 
administrative decision in which she was informed that she 
had furnished false and fraudulent evidence in connection 
with her claim and it was proposed to submit for 
consideration a forfeiture of VA benefits.  The appellant was 
informed in the letter that she had an opportunity to submit 
a statement in denial of the charge or an explanation of her 
position in this matter or any other evidence.

In an August 1998, statement from the appellant she stated 
that she believed there was no violation of 38 C.F.R. § 6103 
because [redacted] was totally dependent and considered a 
daughter at the time and the date of the veteran's death.  
She related that the child received no benefits from the VA 
and that her name was carried in the Philippine Social 
Security system as her dependent, and that in turn the 
child's income was considered income deducted from her 
pension award.

In September 1998, the RO informed the appellant that a 
decision has been made to submit records in her case to the 
Director, Compensation and Pension Service, in Washington, 
D.C. for consideration of forfeiture.

A February 1999 letter to the appellant from the Director, 
Compensation and Pension Service, informed her that it was 
clearly established by the evidence of record in her case 
that she knowingly, intentionally, and deliberately made, 
presented and/or caused to be furnished to the VA fraudulent 
evidence consisting of a birth certificate for [redacted] 
in an attempt to obtain benefits to which she had no 
entitlement.

In the appellant's notice of disagreement dated in March 
1999, she related several reasons why forfeiture should not 
be imposed.  These include: (1) the application for VA 
benefits listing children was based on the approval of the 
Philippine Social Security system wherein [redacted] was 
one of the beneficiaries of the benefits applied for during 
active employment of the veteran.  (2) Based on the VA award 
issued in May 1998 benefits received were reduced by 
Philippine Social Security system benefits, an amount 
deducted did not include benefits for [redacted] and 
(3) there was no offense committed because no claims for 
benefits had been initiated for the child even though she was 
totally dependent for support as a child.  The appellant also 
stated that the declaration of [redacted] was initiated by 
the veteran during his lifetime, not by her.

In the appellant's substantive appeal dated in August 1999, 
she indicated that no fraudulent statement was submitted to 
the VA field investigator with respect to [redacted].  She 
indicated that during the lifetime of the veteran it was he 
who registered the child as their dependent with the 
Philippine Social Security system.  She reiterated that no 
claim for VA benefits on behalf of [redacted] had been 
submitted even though she was declared as one of the 
dependents of the household.  She stated that with respect to 
the birth certificate of [redacted], it was the veteran 
who registered her as a natural child.

Under VA laws and regulations, whoever knowingly makes or 
causes to be made or conspires, combines, aids or assists in, 
agrees to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for VA benefits, shall forfeit all rights, claims, and 
benefits under all laws administered by the VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.901 (2001).  The 
document at issue is the birth certificate of [redacted] 
submitted by the appellant in connection with her claim for 
VA pension benefits.

VA laws and regulations define a "child" as an unmarried 
person who is the legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired status 
before the age of 18 years or an illegitimate child.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The basic facts in this case are not in dispute.  The 
veteran's death certificate shows he died in March 1991 and 
the following month, in April 1991, the appellant requested a 
certificate of live birth for [redacted].  Given these 
dates it is apparent that the veteran did not initiate the 
request for [redacted]'s birth certificate, and indeed the 
appellant signed the application as the informant and in an 
affidavit on the reverse side of the form.  That document 
listed the appellant and the veteran as the mother and father 
of the child.  Further investigation, however, revealed that 
the child, [redacted], was actually the child of the 
veteran's unofficially adopted daughter rather than the 
legitimate child, legally adopted child, a stepchild or an 
illegitimate child of the veteran.  The appellant also 
acknowledged that the birth certificate was prepared for a 
price paid to a local civil registrar employee.

Based on this record, the Board finds that the appellant 
knowingly presented false documentation to the VA in 
conjunction with her claim for VA benefits.  Clearly, the 
birth certificate for [redacted] was procured by the 
appellant after making a false or fraudulent affidavit to 
acquire the birth certificate.  The appellant knew that 
neither she or the veteran were the parents of [redacted] 
when she requested the birth certificate for that child and 
then submitted that false or fraudulent birth certificate to 
the VA in connection with her claim.  Under these 
circumstances, it is clear that the appellant was aware that 
she had submitted a false document in connection with her 
original application for VA benefits in violation of the 
provisions of 38 U.S.C.A. § 6103(a).  Therefore, the Board 
concludes that the forfeiture declared against the appellant 
was proper.


ORDER

The forfeiture declared against the appellant under the 
provisions of 38 U.S.C.A. § 6103(a) was proper and the appeal 
is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

